EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Bristow Group Inc. (the “Company”) for the period ended September 30, 2009, as filed with the Securities and Exchange Commission as of the date hereof, (the “Report”)I, Elizabeth D. Brumley, Chief Financial Officer of the Company, hereby certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section13(a) or 15(d), as appropriate, of the Securities Exchange Act of 1934, as amended;and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Elizabeth D. Brumley Name: Title: Date: Elizabeth D. Brumley Vice President, Finance and Chief Financial Officer
